Case 1:19-cr-00258-KBJ Document6 Filed 08/01/19 Page 1 of1

zg

AO 442 (Rev 01/09) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

 

Oy ) Case: 19-cr-258
GEORGE ALLEN WEAVER, SR 288 ) Assigned To: Judge Ketanji Brown Jackson
Assign. Date: 7/31/2019
) Description: INDIE Er
Defendant
ARREST WARRANT AUG O1 2019
1, Dietri d
To: Any authorized law enforcement officer cen Kuptey Cou an

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) SEAN RAY WIGGINS >
who is accused of an offense or violation based on the following document filed with the court:

 

& Indictment O Superseding Indictment Ol Information © Superseding Information O Complaint

1 Probation Violation Petition {1 Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

21 U.S.C. § 846 (Conspiracy to Distribute and Possess with Intent to Distribute Heroin); 21 U.S.C. § 841(a)(1) and
§ 841(b)(1}(C) (Unlawful Distribution of Heroin); 18 U.S.C. § 924(c)(1) (Using, Carrying and Possessing a Firearm During
a Drug Trafficking Offense) and FORFEITURE: 21 U.S.C. § 853(a), (p)

    

Date: 07/31/2019

Issuing officer’s signature

City and state: WASHINGTON, D.C. DEBORAH A. ROBINSON, Magistrate Judge

Printed name and title

 

 

 

Return

 

 

 

This warrant was received on (date) 7/320" “4 __, and the person was arrested on (date) Y / 1/2 WF
at (city and state) IS (hv, .
7
Date: Gh feory ° Zh. pr fer tlh

Arresting officer's signature

“Speecal Agent Janes Mull, /f

/ Printed name and title

 

 
